The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                          November 12, 2020

                               2020COA159

No. 18CA0668, People in Interest of A.P.H.— Juvenile Court —
Delinquency — Magistrates — Petition for Review; Appeals —
Court of Appeals — Jurisdiction


     This is a juvenile delinquency matter in which the juvenile is

appealing a magistrate’s order revoking his probation and deferred

adjudication. As a matter of first impression, a division of the court

of appeals addresses whether, under the Children’s Code and the

Colorado Rules of Magistrates, a juvenile appellant must first

petition the district court for review of a magistrate’s order revoking

probation and imposing sentencing as a prerequisite to seeking

review by the court of appeals. The division concludes that,

pursuant to section 19-1-108(1) and (5.5), C.R.S. 2019, a juvenile

must petition the district court for review of a magistrate’s order

revoking probation before the juvenile may pursue review by the
court of appeals. And this conclusion holds independent of whether

consent was given or required for the magistrate to conduct the

proceeding from which the juvenile appeals.

     Because the juvenile in this case is directly appealing the

magistrate’s order — and not any order from the district court —

the division dismisses his appeal for lack of jurisdiction.
COLORADO COURT OF APPEALS                                      2020COA159


Court of Appeals No. 18CA0668
Mesa County District Court No. 14JD120
Honorable William T. McNulty, Judge


The People of the State of Colorado,

Petitioner-Appellee,

In the Interest of A.P.H.,

Juvenile-Appellant.


                              APPEAL DISMISSED

                                    Division V
                           Opinion by JUDGE WELLING
                         J. Jones and Gomez, JJ., concur

                         Announced November 12, 2020


Philip J. Weiser, Attorney General, Grant R. Fevurly, Assistant Attorney
General, Denver, Colorado, for Petitioner-Appellee

Laura Harvell, Alternate Defense Counsel, Grand Junction, Colorado, for
Juvenile-Appellant
¶1    A.P.H., a juvenile, appeals the magistrate’s order revoking his

 probation and deferred adjudication. A.P.H. first sought review of

 the magistrate’s order before the district court. However, the

 district court held that A.P.H.’s petition for review — which was

 filed after an extended deadline had expired — was untimely. On

 appeal, he doesn’t ask us to review the district court’s ruling that

 his petition was untimely; rather, he seeks direct appellate review of

 the magistrate’s order revoking his probation and deferred

 adjudication.

¶2    As a matter of first impression, we address whether, under the

 Children’s Code and the Colorado Rules of Magistrates, a juvenile

 appellant must first petition the district court for review of a

 magistrate’s order revoking probation and imposing sentencing as a

 prerequisite to seeking this court’s review. We conclude that,

 pursuant to sections 19-1-108(1) and (5.5), C.R.S. 2019, a juvenile

 must petition the district court for review of a magistrate’s order

 revoking probation before the juvenile may pursue review by the

 court of appeals. And this conclusion holds independent of whether




                                    1
 consent was given or required for the magistrate to conduct the

 proceeding from which the juvenile appeals.

¶3    Because A.P.H. is directly appealing the magistrate’s order —

 and not any order from the district court — we dismiss his appeal

 for lack of jurisdiction.

                             I.   Background

¶4    In December 2013, A.P.H. pleaded to a deferred adjudication

 for an offense that, if committed by an adult, would constitute a

 felony. A condition of A.P.H.’s deferred adjudication was that he

 comply with the terms and conditions of probation.

¶5    In February 2015, the probation department filed a complaint

 and request for detention, alleging that A.P.H. had violated the

 terms and conditions of his probation. Over the next twenty-seven

 months, the probation complaint was withdrawn, refiled, and

 amended. For reasons immaterial to this appeal, a hearing on the

 complaint wasn’t conducted until May 2017.

¶6    When the hearing on the petition to revoke A.P.H.’s probation

 was eventually held, it was conducted before a juvenile magistrate.

 Following the evidentiary hearing, the magistrate sustained the



                                    2
 petition, revoked A.P.H.’s probation, entered the adjudication which

 had been previously deferred, and set the matter over for

 sentencing. On November 7, 2017, the magistrate sentenced A.P.H.

¶7    Initially, A.P.H. proceeded as though he needed to petition the

 district court for review of the magistrate’s order before appealing to

 this court. Specifically, on November 20, 2017, thirteen days after

 the magistrate imposed sentence, A.P.H. filed a motion for extension

 of time to file a petition for review. The district court granted that

 motion, setting January 3, 2018, as the deadline for A.P.H. to file

 his petition for review. On January 4, 2018 — one day after the

 extended deadline had passed — A.P.H. filed his petition for district

 court review along with an unopposed motion requesting that the

 district court accept his petition for review as timely filed.

¶8    On January 15, 2018, the district court denied A.P.H.’s

 unopposed motion to accept the petition for review as timely filed,

 concluding that “the motion was untimely filed” and, thus, “the

 court lost jurisdiction” over A.P.H.’s case. The following day, A.P.H.

 filed a motion asking the district court to reconsider its denial of his

 request to file the petition for review out of time. After the People



                                     3
  had an opportunity to respond, the district court denied the motion

  for reconsideration, still concluding that it lacked jurisdiction to

  consider the merits of A.P.H.’s petition for review.

¶9     A.P.H. then filed a direct appeal of the magistrate’s order to

  this court.1

                               II.   Analysis

¶ 10   A.P.H. is not appealing the district court’s order denying his

  motion to file his petition for review out of time, nor is he appealing

  the district court’s ruling that it lacked jurisdiction to consider his

  petition for review of the magistrate’s order because the petition and

  the request for additional time were filed after the extended deadline

  had expired.2 Instead, A.P.H. seeks direct review of the magistrate’s

  order by this court, contending that district court review of the




  1 A motions division of this court granted A.P.H.’s motion to file his
  notice of appeal of the magistrate’s order out of time, which is why
  this appeal isn’t barred as untimely.
  2 Because A.P.H. doesn’t appeal these rulings, we offer no opinion

  on whether the district court abused its discretion by denying
  A.P.H.’s motion or correctly concluded that it lacked jurisdiction to
  consider A.P.H.’s petition for review since it was filed after the
  extended deadline had expired.

                                     4
  magistrate’s order is not a prerequisite to this court’s review of that

  order.

                         A.    The Children’s Code

¶ 11   Section 19-1-108(1) of the Children’s Code provides that “the

  juvenile court may appoint one or more magistrates to hear any

  case or matter under the court’s jurisdiction” except where a

  juvenile defendant requests a jury trial or the matter is a transfer

  hearing. (Emphasis added.) Because a probation revocation

  hearing doesn’t fall within one of the exceptions, a juvenile

  magistrate may conduct a hearing for the revocation of a juvenile’s

  probation.

¶ 12   Another subsection of section 19-1-108 sets forth the

  procedural requirements for appealing a juvenile magistrate’s order.

  Under section 19-1-108(5.5), a party aggrieved by a magistrate’s

  order is required to file a petition for review to the district court

  within fourteen days of the magistrate’s order. This “petition for

  review is a prerequisite before an appeal may be filed with the

  Colorado court of appeals or Colorado supreme court.” § 19-1-

  108(5.5). Accordingly, the Children’s Code requires a juvenile



                                      5
  defendant to appeal a magistrate’s revocation of probation to the

  district court as a prerequisite to appeal the decision to the court of

  appeals.

                        B.    The Magistrate Rules

¶ 13   Notwithstanding the provisions of the Children’s Code

  discussed above, A.P.H. contends that C.R.M. 7 controls whether he

  was required to first seek review of the magistrate’s order to the

  district court before appealing to this court. Specifically, A.P.H.

  asserts that the parties’ consent is required for a juvenile

  magistrate to preside over a revocation of probation matter and,

  thus, C.R.M. 7(b) applies. Under C.R.M. 7(b), if consent was

  required for the magistrate to hear the matter, the magistrate’s

  decision “shall be appealed pursuant to the Colorado Rules of

  Appellate Procedure in the same manner as an order or judgment of

  a district court.” That is, a timely petition to the district court isn’t

  a prerequisite for review from the court of appeals. (Indeed, if

  C.R.M. 7(b) applied, as A.P.H. now argues, the district court

  couldn’t have reviewed the magistrate’s order.)




                                      6
¶ 14   By focusing on whether consent was required for a magistrate

  to preside over his probation revocation, A.P.H. misses the mark.

  To be sure, C.R.M. 7 generally divides cases into those for which

  consent from the parties is required for a magistrate to preside, see

  C.R.M. 7(b), and those for which consent from the parties isn’t

  required for a magistrate to preside, see C.R.M. 7(a).

¶ 15   But the requirements of C.R.M. 7 apply only if there isn’t a

  statute or rule that otherwise governs. See C.R.M. 7(a)(1) (“Unless

  otherwise provided by statute, this Rule is the exclusive method to

  obtain review of a district court magistrate’s order or judgment

  issued in a proceeding in which consent of the parties is not

  necessary.”) (emphasis added). Indeed, “a juvenile court magistrate

  has the powers and is subject to the limitations set forth in [the

  Children’s Code, sections 19-1-101 to -129, C.R.S. 2019,] and it

  must conduct proceedings in accordance with the [statute].” In re

  A.P.H., 98 P.3d 955, 957 (Colo. App. 2004) (citing C.R.M. 6(d)).

  Thus, we look to the Children’s Code — in particular, section 19-1-

  108 — to determine the requirements for a juvenile appellant to

  seek review of a magistrate’s order revoking probation. See id.



                                    7
  (holding that, in reviewing the decision of a juvenile magistrate, “the

  magistrate and the district court erred in relying on the rules for

  magistrates . . ., rather than on [section] 19-1-108”).

¶ 16   Pursuant to section 19-1-108(5.5), a juvenile appellant must

  file a petition for review within fourteen days of a magistrate’s order.

  This petition for review “is a prerequisite before an appeal may be

  filed with the Colorado court of appeals or Colorado supreme court.”

  § 19-1-108(5.5). Simply put, under the Children’s Code, it is of no

  consequence whether the proceeding presided over by the

  magistrate required the parties’ consent. Either way, a petition for

  review to the district court was a prerequisite to our review.3




  3 To be sure, there is case law that indicates this isn’t a matter that
  requires consent. See People in Interest of M.A.M., 167 P.3d 169,
  171 (Colo. App. 2007) (reasoning that because section 19-1-108(1),
  C.R.S. 2019, provides that a magistrate may hear “any” juvenile
  delinquency matter except for transfer hearings or where a jury trial
  is requested, the consent of the parties isn’t required for a
  magistrate to conduct a juvenile adjudication of delinquency). We
  need not resolve this issue, however, because whether the
  magistrate had authority to decide this matter isn’t disputed and,
  for the reasons discussed in this opinion, whether the parties gave
  consent isn’t material to whether district court review was required
  as a prerequisite to appeal.

                                     8
                             C.    Application

¶ 17   To summarize, the magistrate held a hearing on the revocation

  of A.P.H.’s probation and revoked A.P.H.’s probation and deferred

  adjudication. A.P.H. filed — and was granted — an extension of

  time to file a petition for review of the magistrate’s order to the

  district court. He then filed a petition for review simultaneously

  with another request for an extension of time after his initially-

  extended deadline had passed.

¶ 18   The district court held that A.P.H.’s petition was filed untimely

  and that it lacked jurisdiction. However, A.P.H. doesn’t challenge

  the district court’s order on appeal.

¶ 19   The only matter A.P.H. appeals is whether the magistrate erred

  by revoking his probation. But we lack jurisdiction to review the

  magistrate’s order directly because the district court didn’t review

  it. See People in Interest of K.L-P., 148 P.3d 402, 403 (Colo. App.

  2006) (“Because the issue was not presented on judicial review to

  the district court judge, it is not properly before us on appeal.”).

  Rather, the only matter we have jurisdiction to review — the district




                                      9
  court’s decision to dismiss A.P.H.’s petition for review — is not

  raised. Accordingly, we dismiss the appeal.

                            III.   Conclusion

¶ 20   For the reasons set forth above, we dismiss the appeal for lack

  of jurisdiction.

       JUDGE J. JONES and JUDGE GOMEZ concur.




                                    10